—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Held, J.), entered June 11, 2002, which, upon a jury verdict in favor of the defendant New York City Board of Education and against them on the issue of liability, is in favor of that defendant and against them.
Ordered that the judgment is affirmed, with costs.
A jury verdict should not be set aside as against the weight of the evidence unless the jury could not have reached its verdict on any fair interpretation of the evidence (see Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129). Contrary to the plaintiffs’ contention, the verdict was based upon a fair interpretation of the evidence (see Cohen v Hallmark Cards, supra).
The plaintiffs’ remaining contention is without merit. Krausman, J.P., McGinity, Schmidt and Mastro, JJ., concur.